Title: To Thomas Jefferson from Henry Moore, 30 January 1804
From: Moore, Henry
To: Jefferson, Thomas


               
                  Sir,
                  Alexandria ColumbiaJany 30th. 1804
               
               I had this pleasure a few days since; and have now to inform you that the person, in whose behalf I solicited your assistance, has this day moved to this place, and will have it in his power to maintain his Family by keeping a small Grocery Store, and taking five or six Boarders
               I pray you excuse my Freedom in thus addressing you; and accept assurances of the high consideration and respect with which I have the Honor, to subscribe myself—
               Very Respectfully Sir Your Obedt. Servt.
               
                  Henry Moore
                  of Cleon
               
            